  Case 0:19-cr-60265-WPD Document 1 Entered on FLSD Docket 08/23/2019 Page 1 of 6

AO 91(Rev.08/09) CriminalComplaint

                                U NITED STATES
                                             f
                                               D ISTRICT C OURT                             FILED BY-
                                                                                                                   ()'c
                                                                                                                      .
                                                        orthe
                                             SouthernDistrictofFlorida




                 Maria DELUISE,
   a/k/a M ariaANDREW S,a/k/a Maria W HARTO N



                                              CRIM IN AI,COM PLAINT

        1,the complainantin thiscase,state thatthe following istrue to thebestofm y knowledgeand belief.
Onoraboutthedatets)of Auqust7,2019toAugust22,2019 inthecounty of                          Broward          inthe
   Southern    Districtof Florida, andel
                                       sewhere ,thedefendantts)violated:
           CodeSection                                            OyenseDescri
                                                                             ption
Ti
 tl
  e 21,United StatesCode,               Possessionwi
                                                   th the Intentto Distribute Fentanyland Oxycodone and
Sections841(a)(1),841(b)(1)(C),and Conspiracyto dothe Same
846 and Ti
         tle 18,Uni
                  ted States Code,
Section2




        Thiscriminalcomplaintisbased on these facts:




        W Continuedontheattachedsheet.


                                                                               Complainant'
                                                                                          ssignature

                                                                          EricJ.Fess'
                                                                                    ,DEA SpecialAqent
                                                                                Printed nameand title

Swonztobeforem eand signed in my presence.


Date:         .XY
                                                                                  J ge signature

City and state:               Fod Lauderdale,Florida -.          BARRY S.SELTZER'
                                                                                , . .MAG ISTRATE JUDG E
                                                                                Printednameand title
Case 0:19-cr-60265-WPD Document 1 Entered on FLSD Docket 08/23/2019 Page 2 of 6


                       AFFIDAVIT IN SUPPORTOF A CRIM INALCOMPG INT

       1,Eric Fess,beingfirstdulysworn,herebydepose and state asfollows:
                           INTRODUCTION AND AGENT BACKGROUND

 1.    Thisaffidavi
                  tis subm itted in supportofa crim inalcom plaintto establish probable cause that

 Maria DELUISE,a/k/a Maria ANDREW S,a/k/a Maria W HARTON,between on oraboutAugust 7,
 2019 and continuingthrough on oraboutAugust22,2019,in the Southern DistrictofFlorida and

 elsewhere,did knowingly and willfully conspire with Gregory LERIto possess with the intentto
 distribute mixtures orsubstances containing a detectable amountofFentanyland Oxycodone,in

 violation ofTitle 21,United States Code,Sections 841(a)(1),841(b)(1)(C)and 846,and,between
 on oraboutAugust7,2019 through on orAugust22,2019,inthe Southern DistrictofFlorida and
 elsewhere,did knowingly and intentionally possess wi
                                                    th the intent to distribute mixlures or

 substances containing a detectable amountofFentanyland Oxycodone,in violation ofTitle 21,

 United States Code,Sections 841(a)(1),841(b)(1)(C)and Title 18,United States Code,Section 2.
 2.    lam a SpecialAgentofthe Drug EnforcementAdministration (DEA)assigned to the W est
 Palm Florida DistrictOffice,TacticalDiversion Squad (TDS).Ihave been a SpecialAgentwith DFA
 since November 2002. ! am currently assigned to investigations dealing with im portation,

 manufacturing,and distribution ofillegaldrugs,and the diversion ofprescription drugs.Assuch,I
 am an investigative orIaw enforcement officerofthe United States and empowered by Iaw to

 conductinvestigationsof,and to make arrestsfor,offenses enumerated inTitles 18 and 21ofthe

 UnitedStatesCode (USC),including 18 USC jb 1956 and 1957 (moneyIaundering)and 21 USC
 jj841and846 (possessionwiththeintenttodistributeacontrolledsubstanceand conspiracyto
 do the same).
 3.    The factsin thisaffidavitcom efrom mypersonalobservations,mytraining,myexperience,

 and information obtained from otheragents and wi
                                                tnesses. This affidavit is intended to show
Case 0:19-cr-60265-WPD Document 1 Entered on FLSD Docket 08/23/2019 Page 3 of 6


 m erely that there is probable cause for the requested warrant and does not set forth aII m y

 knowledge aboutthis matter.
                                        PROBABLE CAUSE

 4.    On or about August 1,2019,Broward County Sheriff's Office (BSO) working wi
                                                                                th DEA
 conductedan interview ofacooperatingdefendant.The cooperatingdefendantstatedthatGregory

 LERI(LERI)and Maria DELUISE (DELUISE)sold prescriptionpills and FentanylIollipops. Fentanyl
 Iollipops are a common term for Teva PharmaceuticalFentanylIozenges. OralTransm ucosal

 FentanylCitrate Iozenges are onlyavailable through the Transm ucosalImm ediate-Release (TIRF)
 Risk Evaluation and Mitigation (REMS)Access program . The sole FDA-approved use for TIRF
 medicines is to manage breakthrough pain in adul? with cancer. OralTransmucosalFentanyl
 Citrate Iozenges are a Schedule 11narcotic thatcan only be Iegallyobtained by prescription from a

 Iicensed doctorthatis registered wi
                                   th USDA to distribute TIRF. Schedule 11narcotics have a high
 potentialforabuse,with use potentiallyIeadingto severe psychologicalorphysicaldependence.

 5.    On oraboutAugust7,2019,the cooperating defendantarranged forBSO Detective Frank

 Sanchez,working inan undercover(UC)capacity,to purchase Oxycodone from DELUISE.
 6.    On oraboutAugust8,2019,the cooperating defendantIearned thatDELUISE was waiting

 to pick up herprescriptionforOxycodone 30 mg pillsfrom theW algreensdrugstore Iocated at601
 EastCom m ercialBoulevard,Oakland Park,Florida. 0n thatsam e date,atapproxim ately 5:45 PM ,

 agents established surveillance atthisW algreens.Shortlythereafter,agentsand officersobserved
 DELUISEarrive withanotherfem ale and enterthe W algreens.W hen DELUISE andthe otherfemale

 departed the Walgreens,DELUISE had a white bag in herhand. Surveillance was maintained on
 DELUISE and the fem ale untilthey arrived at the Iocation to m eet the UC. Atthe m eet Iocation,

 DELUISE walked overto the cooperating defendant. At this time,the cooperating defendant

 introduced the UC to DELUISE. The cooperating defendantexplained to DELUISEthatthe UC was

 his/herprimarycustomerand thatthe UC wasthe individualthathad purchased FentanylIollipops
                                                2
Case 0:19-cr-60265-WPD Document 1 Entered on FLSD Docket 08/23/2019 Page 4 of 6



 previously. DELUISE gavethe UC a prescription bottle containingapproximately87 Oxycodone 30

 mg pills with a labelshowing the person prescribed the medication was Maria DELUISE. The UC
 paid DELUISE $1,560.00.The UC and DELUISE exchanged telephone num bers. This meeting was
 video and audio recorded.

        On oraboutAugust18,2019,the cooperating defendantreceived a telephone callfrom

 LERI. LERItold the cooperating defendantthathe (LERI)would be obtaining and then selling
 Fentanyllollipops.The cooperating defendanttold LERIthat he/she would not be available and
 instructed LERItocallthe UC.The cooperatingdefendantcontacted the UC to inform the UC about
 the telephone conversation with LERI. The UC placed a telephone callto the telephone num ber

 provided byDELUISE.A male answeredthe telephoneand introduced himselfasGreg.LERIstated

 thatDELUISE wastryingtocontactthe UC aboutsellingsome4ëberries,''acom monstreetterm used

 forOxycodone pills. LERIfurtherstated that he would have the zxpopse meaning the Fentanyl
 Iollipops available the following day and arranged to meetwith the UC accom panied by DELUISE.
 AIItelephone calls m entioned herein were recorded.

 8.    On oraboutAugust19,2019,LERIcalled the UC to advisethe FentanylIollipops would be
 availableforthe UC to buyin the afternoon and LERIwould obtainand send bytextmessagetothe

 UC the price forthe ëzblueberries''orOxycodone pills. Subsequentto this conversation,the UC was

 told by LERIin a text message thatthe pharmacywould nothave the FentanylIollipops available

 untilThursday(August22,2019).AIItextmessages m entioned herein were memorialized.
 9.    OnoraboutAugust20,2019,the UC m issedtwotelephone callsfrom thetelephone num ber
 used by LERIand DELUISE. The UC returned the calls and DELUISE answered. DELUISE offered to

 sellthe UC 1O0 ''blues'
                       'orOxycodone pills. The UC stated thatthe UC would buythe ''blues''when

 he met DELUISE on Thursday. DELUISE stated that the Oxycodone pills would be sold before

 Thursday because two car paym ents were due. DELUISE stated that she would m eet the UC on

 Thursdayto sellthe z
                    'otherthingsomeaningthe FentanylIollipops.
                                               3
Case 0:19-cr-60265-WPD Document 1 Entered on FLSD Docket 08/23/2019 Page 5 of 6


 10. On orabout August 22,2019,the UC received telephonic comm unications setting the

 purchase price at$2,400.00 to buyfourboxesofFentanylIollipopsand 60 Oxycodone 30 mg pills
 and instructingthe UC to meetDELUISEand LERIatthe parking Iotofthe Chili's restaurantIocated

 at5363 Sheridan Street,Hollywood,Broward County,Florida. On thatsam e date,atapproxim ately

 11:18 AM,Iaw enforcementconductingsurveillance observed LERIand DELUISE arrived ina black

 Pontiac Firebird and park. DELUISE exited the passengerside ofthe vehicle,with two bags in her
 possession,and walked to and then entered the UC'
                                                 s vehicle. After being shown the Fentanyl
 Iollipops and the Oxycodone pills,the UC m ade a partialpaym entto DELUISE and excused him self

 from his vehicle to retrieve the balance owed. The arrestsignalwasgiven and DELUISE and LERI

 were taken into custody without incident. A search ofthe two bags DELUISE had possessed
 revealed a prescription bottle containing approximately 60 Oxycodone 30 m g pills with a Iabel

 showing the person prescribed the medication was Greg LERIand four sealed boxes of Teva
 PharmaceuticalFentanylLozenges thatwere dispensed to Greg LERIbythe W algreens pharmacy

 located at 6O1 East Com mercialBoulevard in Oakland Park. On or about August 22,2019,a
 Walgreens Asset Protection Managernotified DEA that LERl's prescription forfourboxes of600

 mcg OralTransmucosalFentanylCitrate Iozenges was picked up atapproxim ately 10:56 AM on or
 aboutAugust22,2019.The 30 FentanylIozengesthatthe UC arranged to purchase in each box

 contained 60O mcg ofFentanylsuspended in two (2)grams ofsugarperuni
                                                                   tcausing one box to
 weigh approxim ately60 grams.The estimated totalam ountofa mixtureand substance containing
 Fentanylcontained withinthe Lozengeswithin the fourboxesis 240 grams.
 11.    Based on the above inform ation and facts,youraffiant subm its there is probable cause to

 believe that Maria DELUISE,between on oraboutAugust7,2019 and continuing through on or

 about August22,2019,inthe Southern DistrictofFloridaandelsewhere,did knowinglyand willfully

 conspire with Gregory LERIto possess wi
                                       th the intent to distribute mixtures or substances

 containing a detectable amountofFentanyland Oxycodone,in violation ofTitle 21,United States
                                                4
Case 0:19-cr-60265-WPD Document 1 Entered on FLSD Docket 08/23/2019 Page 6 of 6


 Code,Sections 841(a)(1),841(b)(1)(C)and 846,and,between on oraboutAugust 7,2019
 continuingthroughon oraboutAugust22,2019,inthe Southern DistrictofFlorida and elsewhere,

 did knowingly and intentionally posseu with the intent to distribute m ixtures or substances
 containing a detectable amountofFentanyland Oxycodone,in violation ofTitle 21,United States

 Code,Sections841(a)(1),841(b)(1)(C)and Title 18,UnitedStatesCode,Section 2.
       FURTHER YOUR AFFIANT SAYETH NAUG HT.


                                                   x

                                            Eric J.Fess
                                            SpecialAgent
                                            Drug EnforcementAdm inistration


 Sworn to and subscribed before methi    dayofAugust2019.



 BARRY S.SELT R
 UNITED STATES  ISTRATE JUDG E




                                              5
